   1   Gregory P. Campbell (SBN 281732)
       gcampbell@aldridgepite.com
   2   Gilbert R. Yabes (CA SBN 267388)
       gyabes@piteduncan.com
   3   ALDRIDGE PITE, LLP
       4375 Jutland Dr., Ste. 200
   4   P.O. Box 19734
       San Diego, CA 92177-9734
   5   Telephone: (858) 750-7600
       Facsimile: (619) 590-1385
   6
       Attorneys for Creditor
   7   Wells Fargo Bank, N.A., as Trustee for The
       Certificateholders of Banc of America
   8   Alternative Loan Trust 2003-8, Mortgage
       Pass-Through Certificates, Series 2003-8
   9
                               UNITED STATES BANKRUPTCY COURT
  10
                NORTHERN DISTRICT OF CALIFORNIA – SANTA ROSA DIVISION
  11
       In re                                             Case No: 19-10172-DM
  12
       GUSTAVO BRAMBILA and                              Chapter 12
  13   JO ANN BRAMBILA,
                                                         OBJECTION TO CONFIRMATION OF
  14                                                     DEBTORS’ SECOND AMENDED
                      Debtor(s).                         CHAPTER 12 PLAN
  15
                                                         SUBJECT PROPERTY:
  16                                                     1021 Lorraine Drive
                                                         Napa, CA 94558
  17
                                                         HEARING:
  18                                                     Date: August 6, 2019
                                                         Time: 1:20 PM
  19                                                     Place: 99 S E Street
                                                                Santa Rosa, CA 95404
  20                                                     Judge: Hon. Dennis Montali
  21

  22           Wells Fargo Bank, N.A., as Trustee for The Certificateholders of Banc of America

  23 Alternative Loan Trust 2003-8, Mortgage Pass-Through Certificates, Series 2003-8 (hereinafter

  24 “Creditor”) secured creditor of the above-entitled Debtors, Gustavo Brambila and Jo Ann Brambila

  25 (hereinafter "Debtors"), hereby objects to the Second Amended Chapter 12 Plan filed by Debtors in

  26 the above-referenced matter. The basis of the objection is stated below:

  27 /././

  28 /././



                                                   -- 1 --
Case: 19-10172     Doc# 24     Filed: 07/23/19    Entered: 07/23/19 13:53:17      Page 1 of 5
   1                                    I. STATEMENT OF FACTS

   2          1.      On or about June 19, 2003, Debtors, executed a promissory note in the principal sum

   3 of $400,000.00 made payable to Bank of America, N.A. (the “Note”), the performance of which is

   4 secured by a deed of trust (the “Deed of Trust”) encumbering the real property better known as 1021

   5 Lorraine Drive, Napa, California 94558 (“Subject Property”). A copy of the Note and Deed of Trust

   6 are attached the Proof of Claim filed by Creditor on May 24, 2019 as Claim No. 3. (See Court’s

   7 Claim Register (“CCR”), Claim No. 3).

   8          2.      Subsequently, the Note and Deed of Trust were transferred to Creditor. (See CCR,

   9 Claim No. 3).

  10          3.      On March 19, 2019, Debtors filed a voluntary petition for relief under Chapter 11 of

  11 the Bankruptcy Code in the United States Bankruptcy Court for the Northern District of California,

  12 Santa Rosa Division and were assigned Case No. 19-10172.

  13          4.      On May 24, 2019, Creditor filed a Proof of Claim in the amount of $366,222.16, with

  14 $369,740.31 in pre-petition arrears. The Proof of Claim indicates that the Subject matured on July 1,

  15 2018. (See CCR, Claim No. 3).

  16          5.      On July 2, 2019, Debtors filed their Second Amended Chapter 12 Plan (“Plan”). The

  17 Plan classifies Creditor as the Class 1 secured claim and proposes to treat Creditor’s claim as fully

  18 secured to be paid in full over 30 years at a fixed interest rate of 4.5%. Any escrow amounts due for

  19 property taxes and insurance shall be paid through the Chapter 12 Trustee for the duration of the
  20 Plan. (See Docket No. 18).

  21          6.      As of July 14, 2019, Creditor’s payoff is in the amount of $372,559.16 good through

  22 July 31, 2019.

  23          Creditor now objects to the Plan filed herein by the Debtors.

  24 /././

  25 /././

  26 /././

  27 /././

  28 /././



                                                     -- 2 --
Case: 19-10172     Doc# 24      Filed: 07/23/19     Entered: 07/23/19 13:53:17       Page 2 of 5
   1                                            II. ARGUMENT

   2 A.       THE DEBTORS’ PLAN ATTEMPTS TO REDUCE THE INTEREST RATE PAID ON
              CREDITOR’S CLAIM WITHOUT IMPLEMENTING THE PRIME-PLUS
   3          FORMULA
   4
                  1. The Interest Rate Proposed by the Debtors’ Plan is Not Fair and Equitable and
   5                 Fails to Implement the Prime-Plus Formula

   6          In the case of Till v. SCS Credit Corp., 541 U.S. 465, (2004), the Supreme Court adopted a

   7 two-part “prime-plus” formula for determining the proper interest rate a debtor should pay on a

   8 secured claim that complies with the “cram down” provisions of the Bankruptcy Code. The Supreme

   9 Court in Till stated that:

  10                  “the approach begins by looking to the national prime rate, reported
                     daily in the press, which reflects the financial market's estimate of the
  11                 amount a commercial bank should charge a creditworthy commercial
                     borrower to compensate for the opportunity costs of the loan, the risk
  12                 of inflation, and the relatively slight risk of default. Because bankrupt
                     debtors typically pose a greater risk of nonpayment than solvent
  13                 commercial borrowers, the approach then requires a bankruptcy court
                     to adjust the prime rate accordingly. The appropriate size of that risk
  14                 adjustment depends, of course, on such factors as the circumstances of
                     the estate, the nature of the security, and the duration and feasibility of
  15                 the reorganization plan.” Id. at 478-479.

  16          In discussing the “prime-plus” interest rate calculation, the Supreme Court went on to explain

  17 that in starting from a concededly low estimate and adjusting upward, the evidentiary burden is

  18 placed squarely on the creditors, who are likely to have readier access to any information absent from

  19 the debtor's filing. Id. at 479. In In re Fowler, the Ninth Circuit held that under the formula
  20 approach, that a court “starts with a base rate, either the prime rate or the rate on the treasury

  21 obligation, and then adds a factor based on the risk of default and the nature of the security (the risk

  22 factor).” In re Fowler, 903 F.2d 694, 697 (9th Cir.1990). The current prime rate is 5.5%.

  23 FedPrimeRate, Current Wall Street Journal Prime Rate, FedPrimeRate.com (July 22, 2019, 3:48

  24 p.m.), http://www.fedprimerate.com/.

  25          In the present case, the Plan states that Creditor’s claim shall be amortized over 360 months

  26 at 4.5% interest per annum. However, Creditor maintains that if the appropriate “prime-plus”

  27 formula is used, as prescribed in the Till case, the calculated interest rate to be paid by the Debtors

  28 will be significantly higher. In addition, Creditor recognizes that as required in the Till case, the



                                                       -- 3 --
Case: 19-10172      Doc# 24       Filed: 07/23/19     Entered: 07/23/19 13:53:17          Page 3 of 5
   1 burden of proof for establishing the higher interest rate falls on the creditor, and as a result, Creditor

   2 is prepared to offer expert testimony at an evidentiary hearing in order to establish the appropriate

   3 interest rate to be paid by the Debtors, if the parties are unable to agree to a resolution of the

   4 applicable interest rate on Creditor’s secured claim. Accordingly, the Court must deny confirmation

   5 of the Debtors’ Plan or, in the alternative, require the Debtors to amend the Plan to remedy the

   6 above-referenced defects.

   7                 2. The Debtors’ Proposed Interest Rate Fails to Incorporate the Debtors’ Default

   8                     Risk

   9            Once the base rate is determined, the risk of default and nature of the security (the “risk

  10 factor”) is added to the base rate. In re Fowler, 903 F.2d at 697. In Fowler, the Ninth Circuit stated

  11 that in assessing risk a court should scrutinize the expenses and revenue projections of a debtor to

  12 determine a debtor’s risk factor. Id. at 698. Based on the Debtors’ past expenses and defaults, the

  13 Court must increase the interest rate due to the Debtors’ default risk. As discussed above, the

  14 Subject Loan matured on July 1, 2018 and Debtors have failed to payoff the Subject Loan as agreed

  15 upon. Accordingly, Debtors present a great default risk. Based on the foregoing, this Court should

  16 add no less than 1% to the prime rate due to the Debtors’ default risk.

  17                     3.      The Risks Associated with the Security

  18            As stated in Fowler, the bankruptcy court should factor both the debtor’s risk of a default and

  19 the nature of the security when establishing the appropriate cramdown interest rate. In the present
  20 case, the Subject Property is allegedly a farming property. As a consequence, assuming the Property

  21 is a legitimate farming operation, the Court should adjust the interest rate 2% as a result of the

  22 inherent risk associated with the nature of the Property. In sum, using the formula approach as set

  23 forth in Fowler and Till, the court must conclude that Creditor must be paid no less than 8.5% (5.5%

  24 + 3% for risk adjustments) interest per annum on its secured claim on a fully amortizing loan.

  25 Accordingly, the Court must deny confirmation of the Debtors’ Plan or, in the alternative, require the

  26 Debtors to amend the Plan to remedy the above-referenced defects.1

  27
       1
           Creditor did not believe an expert witness regarding interest rates was necessary at this stage in the
  28 proceedings as the evidence it used to support its proposed interest rate is based on the risk factors made part of
       the court’s record by the Debtor’s bankruptcy filings and the holding in In re Till.


                                                           -- 4 --
Case: 19-10172        Doc# 24       Filed: 07/23/19       Entered: 07/23/19 13:53:17            Page 4 of 5
   1                                      III.   CONCLUSION

   2         For the reasons set forth more fully above, the confirmation of the Debtors’ Second Amended

   3 Chapter 12 Plan must be denied.

   4         WHEREFORE, Creditor respectfully requests:

   5         1.     That confirmation of Debtors’ Second Amended Plan be denied; and

   6         2.     For such other and further relief as this Court deems just and proper.

   7                                              Respectfully submitted,

   8                                              ALDRIDGE PITE, LLP

   9

  10 Dated: July 23, 2019                         /s/ Gilbert R. Yabes
                                                  Gilbert R. Yabes (CA SBN 267388)
  11                                              Attorneys for Creditor Wells Fargo Bank, N.A., as
                                                  Trustee for The Certificateholders of Banc of America
  12                                              Alternative Loan Trust 2003-8, Mortgage Pass-
                                                  Through Certificates, Series 2003-8
  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28



                                                   -- 5 --
Case: 19-10172    Doc# 24     Filed: 07/23/19     Entered: 07/23/19 13:53:17       Page 5 of 5
